Per Curiam. Claimant, an inmate of an Illinois State Penitentiary at Pontiac, Illinois, has brought this action to recover the value of certain items of his personal property which he alleges were legally confiscated during a shakedown on April 27, 1977. Claimant alleges that authorities at the Pontiac Correctional Center illegally confiscated two stereo speakers and a pair of tennis shoes. Claimant values the speakers at $60.00, and the tennis shoes at $35.00. Claimant also seeks $95.00 in damages for replacement of a damaged phonograph. The Court has carefully considered the transcript of evidence taken before a Commissioner of this Court. The evidence establishes that the speakers in question were taken from a fellow resident, and not from Claimant himself. It was a prison rule that personal items may not be loaned to fellow prisoners, or they become subject to confiscation as contraband. The prisoner to whom Claimant loaned the speakers had no permit for them, and they were properly confiscated. The tennis shoes taken from Claimant’s cell were not contraband, and should have been returned to him after the shakedown. The phonograph in question is in the possession of the Claimant, but he seeks damages for its repair. The record is unclear as to who damaged the phonograph, but it does appear that it was not damaged by Claimant, and that the damage occurred during the shakedown. In view of the foregoing, the Court finds that Claimant is entitled to reimbursement for his loss of his tennis shoes. The Court finds he is not entitled to reimbursement for damage to his phonograph, or for confiscation of his speakers. It is therefore ordered that Claimant be, and hereby is, awarded the sum of $35.00.